NO. 12-20-00165-CV
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


IN RE:                                                §

STEVEN KURT BAUGHMAN,                                 §       ORIGINAL PROCEEDING

RELATOR                                               §

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Steven Kurt Baughman, acting pro se, filed this original proceeding to complain of
Respondent’s alleged inaction in his lawsuit against the Texas Department of Criminal Justice-
Institutional Division and certain TDCJ employees. 1 He says that on June 24, 2019, he filed his
lawsuit and November 29, 2019, he submitted a motion for appointment of counsel, declaration
in support of the motion, and a memorandum of law in support of the motion. On December 18,
Respondent’s administrative assistant told Baughman, “Judge Davis is unable to provide you
legal advice or guidance regarding this case. Please apply for services from the State Counsel
for [O]ffenders for an appointed attorney.” In a letter dated May 1, 2020, the State Counsel for
Offenders informed Baughman that it does not assist on civil matters. On May 26, Baughman
filed a motion to recuse Respondent.
        According to Baughman, Respondent refuses to make written rulings in the litigation, and
stated he will not process or entertain his tort claim or civil rights claim, motions, pleadings, or
other papers unless Baughman is represented by the State Counsel for Offenders. Baughman
maintains that Respondent has a ministerial duty to allow access to the court, to screen the case,
to order service of process, and to recuse himself or forward the motion for recusal to the
regional presiding judge. He asks that we order Respondent to screen/process, order service, and

        1
          Respondent is the Honorable Michael Davis, Judge of the 369th District Court in Anderson County,
Texas. From the scant record before us, it appears that the Texas Department of Criminal Justice-Institutional
Division and certain TDCJ employees are the Real Parties in Interest.
issue written rulings on all pending motions, or alternatively, recuse himself and have the case
assigned to another court.
         The Anderson County District Clerk’s Office provided this Court with an order of recusal
signed by Respondent, as well as an order by the regional presiding judge transferring the case to
the 87th District Court in Anderson County, over which Judge Deborah Oakes Evans presides.
Accordingly, Baughman has received the relief he requests, in the form of recusal and transfer.
For this reason, we dismiss the petition for writ of mandamus as moot.2 See In re Gonzalez, No.
04-19-00287-CV, 2019 WL 2110086, at *1 (Tex. App.—San Antonio May 15, 2019, orig.
proceeding) (mem. op.) (dismissing as moot mandamus petition, which challenged failure to take
action on motion to recuse, because relator obtained relief requested once respondent recused
herself); see also In re Jackson, No. 01-12-00020-CV, 2012 WL 405707, at *1 (Tex. App.—
Houston [1st Dist.] Feb. 9, 2012, orig. proceeding) (mem. op.) (dismissing mandamus
proceeding as moot because relator received relief requested when act he sought to compel, i.e.,
forwarding notice of appeal to appellate court, had already occurred).
Opinion delivered September 2, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
           In a supplement, Baughman complains that the 369th District Court failed to serve him with the recusal
and transfer orders. He further requests that mandamus “be issued to the 87th District Court of Anderson County[.]”
The case is no longer in the 369th District Court, and he has not identified any action or inaction by the 87th District
Court that warrants imposition of a writ of mandamus at this time.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         SEPTEMBER 2, 2020

                                        NO. 12-20-00165-CV



                                 STEVEN KURT BAUGHMAN,
                                         Relator
                                           V.

                                     HON. MICHAEL DAVIS,
                                           Respondent


                                       ORIGINAL PROCEEDING

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by Steven Kurt Baughman; who is the relator in appellate cause number 12-20-00165-CV and
the plaintiff in trial court cause number DCCV-19-1067-87, formerly pending on the docket of
the 369th Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on July 27, 2020, and the same having been duly considered, because it
is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.